Citation Nr: 0935333	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-00 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim as to whether the character of the claimant's 
discharge is a bar to receipt of VA benefits.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The claimant served on active duty from December 1966 to 
January 1970.  The claimant received a General Discharge-
Under Honorable Conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claimant initially received an "Other than Honorable" 
discharge from service.  The character of his discharge was 
reviewed by Department of Defense's Special Discharge Review 
Program in 1977 and was upgraded to "General Discharge - 
Under Honorable Conditions."  In 1978, the RO rendered an 
administrative decision that, despite the upgrade of the 
character of discharge, the claimant's discharge was still a 
bar to receipt of VA benefits based on his excessive periods 
of AWOL.  In 1988 and 2002, claims for compensation were 
again denied based on the character of the claimant's 
discharge.  He was provided appellate rights with each of 
those denial letters, but no appeal was filed.  

In July 2005, the claimant filed claims for service 
connection for posttraumatic stress disorder (PTSD), 
residuals of shell fragment wound injuries to both legs, 
diabetes mellitus as a result of exposure to Agent Orange, 
neuropathy of the lower extremities secondary to diabetes 
mellitus, bilateral hearing loss, and tinnitus.  
Unfortunately, the record raises a difficult obstacle for 
these claims in the form of the claimant's character of 
discharge.


Basically, the question in this case is whether the claimant 
has legal standing to apply for VA benefits.  Although the 
prior claims for compensation were denied because of the 
character of his discharge, the RO did not consider whether 
new and material evidence had been submitted to reopen 
consideration of this question.  Therefore, a remand is 
required because:  (a) the claimant has yet to be provided 
notice in a statement of the case or a supplemental statement 
of the case of the provisions of 38 C.F.R. § 3.156 (2008), 
and (b) the claimant has not been provided 38 U.S.C.A. 
§ 5103(a) (West 2002) notice in accordance with the United 
States Court of Appeals for Veterans Claims (Court) holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) (holding, in 
part, that in applications to reopen VA is obligated to 
notify a claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit in light of the specific bases for the 
prior denial of the claim).

While this case is in remand status, the RO should also seek 
clarification as to the claimant's April 2009 request for a 
hearing before a member of the Board.  See 38 C.F.R. § 20.703 
(2008).  Specifically, it is unclear from the statement if he 
wishes to have a hearing before a Veterans Law Judge sitting 
in Washington, D.C., or one sitting at the RO.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should provide the 
claimant with 38 U.S.C.A. § 5103(a) 
notice in accordance with the Court's 
holding in Kent, supra.  Also see 
38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

2.  The RO/AMC should contact the 
claimant and clarify if he wants a 
hearing before a Veterans Law Judge 
sitting in Washington, D.C., or one 
sitting at the RO.  The claimant should 
thereafter be scheduled for the 
appropriate hearing.

3.  Thereafter, the RO/AMC should 
readjudicate the claim to reopen.  If the 
benefit sought on appeal remains denied, 
the claimant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include citation to 38 C.F.R. § 3.156.  
A reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

